The Chancellor.
The answer denies the whole equity of the bill, and states the further fact that the partnership is indebted to him in a considerable amount. The surviving partner having the legal right to the possession of the property, the court will not deprive him of that right unless upon proof of mismanagement or danger to the partnership effects. Gow on Part., 382.
The affidavits are riot admissible in contradiction to the answer up*372on tjie motion to dissolve the injunction, and the answer being full the injunction must be dissolved. Affidavits may be read upon a motion for the appointment of a receiver. But I do not think the affidavits presented show such a case of mismanagement or danger to the fund, as will justify the court in the appointment of a receiver under the rule as before stated.
Injunction dissolved.